UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND ROGER SURRATT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., Chief District Judge.  (3:04-cr-00250-RJC-CH-19; 3:08-cv-
00181-RJC)


Submitted:   August 30, 2011                 Decided:   September 7, 2011


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Roger Surratt, Jr., Appellant Pro Se. Kimlani M. Ford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond        Roger     Surratt,     Jr.,       seeks        to   appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)            (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this       standard       by      demonstrating           that

reasonable     jurists        would       find    that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on     procedural         grounds,        the       prisoner       must

demonstrate     both    that        the   dispositive         procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently           reviewed     the    record       and    conclude      that

Surratt has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral      argument        because     the       facts      and      legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3